Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-11 are pending in the present application with claims 1, 6, and 11 being independent.

Claim Objections
Claims 3, 6, and 11 are objected to because of the following informalities:  
In claim 3, line 10, it appears that “binary decision model” should be --binary decision tree model--.  
In claim 6, line 3, “pCR” should be changed to --pathological complete response (PCR)--.
In claim 11, line 6, “pCR” should be changed to --pathological complete response (PCR)--.
In claim 11, line 7, it appears that “computer program” should be changed to --computer program product--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of radiomics" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "The computer-aided recognition system for treatment response of rectal cancer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will assume claim 4 depends from claim 3.
Furthermore, claims 4 and 9 recite the limitation "the optimal predictive power" in lines 7-8 and 8-9, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system including a random forest model having a 
However, claim 11 is within at least one of the four statutory categories because it is directed a computer program product stored in a non-transitory computer readable medium (i.e., a manufacture).

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
Even assuming claims 1-10 were directed to one of the four statutory categories of patent eligible subject matter, claims 1-10 along with claim 11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more as set forth below.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

	A computer program product stored in a non-transitory computer readable medium for operating a computer-aided recognition system for treatment response of rectal cancer, wherein the computer-aided recognition system for treatment response of rectal cancer is used to predict a probability of achieving pCR in a rectal cancer patient after treatment, and the computer program comprises:
an instruction, enabling a random forest model of the computer-aided recognition system for treatment response of rectal cancer to obtain a plurality of features of a rectal tumor image of the patient, wherein the random forest model comprises at least a binary decision tree model, each binary decision tree model comprises at least a feature node corresponding to a feature threshold and each feature node has two branches, wherein each branch connects to another feature node or corresponds to an elementary pCR predicting probability; and 
an instruction, enabling each binary decision tree model to analyze the plurality of features based on the at least a feature node, thereby generating the elementary pCR predicting probability of the patient; and 
an instruction, enabling the random forest model to integrate the elementary pCR predicting probability generated from each binary decision tree model, thereby generating a final pCR predicting probability.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because using a random forest model including one or more binary decision tree models with nodes and branches to predict a probability of achieving pCR by way of using the decision tree models to analyzes features to generate elementary pCR predicting probabilities and then 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 3, 4, 8, and 9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 3 and 8, these claims call for establishing the random forest (RF) model via initially establishing RF model candidate groups according to a first parameter indicative of the number of binary decision tree models of RF model candidates in the group and a second parameter indicative of the number of feature nodes of each binary decision tree model of RF model candidates in the group, determining “optimal” values of the first and second parameters according to preset conditions, and 
In relation to claims 4 and 9, these claims respectively build on claims 3 and 8 by specifying how the RF model establishment includes assessing the “predictive power” of the various RF model candidates in the optimal RF model group and then setting the RF model candidates having an “optimal” predictive power as the RF model that is actually used which can be practically performed in the human mind at such high level of generality and thus amount to “mental processes.”
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer program product stored in a non-transitory computer readable medium for operating a computer-aided (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) recognition system for treatment response of rectal cancer, wherein the computer-aided (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) recognition system for treatment response of rectal cancer is used to predict a probability of achieving pCR in a rectal cancer patient after treatment, and the computer program (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) comprises:
an instruction (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), enabling a random forest model of the computer-aided (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) recognition system for treatment response of rectal cancer to obtain a plurality of features of a rectal tumor image of the patient (extra-solution activity as noted below, see MPEP § 2106.05(g))
, wherein the random forest model comprises at least a binary decision tree model, each binary decision tree model comprises at least a feature node corresponding to a feature threshold and each feature node has two branches, wherein each branch connects to another feature node or corresponds to an elementary pCR predicting probability; and 
an instruction (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), enabling each binary decision tree model to analyze the plurality of features based on the at least a feature node, thereby generating the elementary pCR predicting probability of the patient; and 
an instruction (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); conventional activity (receiving data over a network) as noted below, see MPEP § 2106.05(d)(II)), enabling the random forest model to integrate the elementary pCR predicting probability generated from each binary decision tree model, thereby generating a final pCR predicting probability.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of obtaining rectal tumor image features of the patient, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the computer program product, the instructions, and the system being “computer-aided,” the Examiner submits that these limitations amount to merely using a computer to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting 
For these reasons, representative independent claim 11 and analogous independent claims 1 and 6 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 11 and analogous independent claims 1 and 6 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 7: These claims specify that the plurality of radiomics/radiomic features include classical PET-related features, probability-based features, and texture features and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5 and 10: These claims recite specific first and second preset conditions and thus do no more than generally link use of the abstract idea to a particular technological environment 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitation of the computer program product, the instructions, and the system being “computer-aided” merely amounts to using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to obtaining rectal tumor image features of the patient which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to 
Therefore, claims 1-11 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “MR Imaging of Rectal Cancer: Radiomics Analysis to Assess Treatment Response after Neoadjuvant Therapy” to Horvat et al. (“Horvat”) in view of U.S. Patent App. Pub. No. 2020/0069175 to Kumagi et al. (“Kumagi”):
Regarding claim 1, Horvat discloses a computer-aided recognition system for treatment response of rectal cancer for predicting the probability of a pathological complete response (pCR) in a rectal cancer patient after treatment (the “Conclusion” on the bottom of page 833 discusses diagnosing pCR in rectal cancer patients after CRT (neoadjuvant chemotherapy-radiation therapy) while the second full paragraph in the middle column of page 836 discusses use of software which is implemented on computers), comprising: 
a random forest model having at least a binary decision tree model (the third full paragraph starting on page 836 discusses use of a random forest classifier including multiple decision trees which are “binary” decision trees as the paragraph discusses how the nodes can split the data into two classes), wherein each binary decision tree model comprises: 
at least a feature node (the third full paragraph starting on page 836 discusses how the tree nodes include features which are image features per the section entitled “Quantitative MR Texture Analysis” on page 836) corresponding to a feature threshold and having two branches (as the features are used at the nodes to split the , wherein each branch connects to another feature node (the third full paragraph starting on page 836 discusses how the trees have “descendant nodes”; accordingly, at least some of the branches of nodes connects to another (descendent) feature node) or corresponds to an elementary pCR predicting probability (the third full paragraph starting on page 836 discusses how the RF classifier aims to successively classify the data into the different classes which are the pCR class and the pPR class; therefore, at least some of the nodes would be terminal nodes that indicate one of the classes thereby corresponding to an “elementary pCR predicting probability”); 
wherein each binary decision tree model analyzes a plurality of radiomic features of a rectal tumor image of the patient to generate the elementary pCR predicting probability (the third full paragraph starting on page 836 discusses how the decision trees utilize/analyze features to generate the “elementary pCR predicting probability” while the middle column on page 834 discuss how the features are radiomic features of rectal tumor images)...
While Horvat discusses how the RF classifier can include a plurality of decision trees (see bottom of right column on page 836) such that all of such trees would appear to be considered as part of determining whether a particular patient exhibited pCR or pPR, Horvat appears to be silent regarding specifically that the random forest model integrates the elementary pCR predicting probability of each binary decision tree model so as to generate a final pCR predicting probability.
Nevertheless, Kumagi teaches that it was known in the healthcare informatics art to analyze images of a patient to make a diagnosis ([0025]) by way of obtaining a final probability 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the random forest model of Horvat to have integrated the elementary pCR predicting probability of each binary decision tree model so as to generate a final pCR predicting probability as taught by Kumagi to advantageously consider all of the “elementary” probabilities of the various decision trees as part of determining an overall or final probability thereby leading to a more accurate probability determination.

	Regarding claim 6, Horvat discloses a computer-aided method for recognizing treatment response of rectal cancer, used to predict a probability of achieving pCR in a rectal cancer patient after treatment, and conducted by a computer-aided recognition system for treatment response of rectal cancer (the “Conclusion” on the bottom of page 833 discusses diagnosing pCR in rectal cancer patients after CRT (neoadjuvant chemotherapy-radiation therapy) while the second full paragraph in the middle column of page 836 discusses use of software which is implemented on computers), wherein the computer-aided recognition system for treatment response of rectal cancer comprises:
a random forest model having at least a binary decision tree model (the third full paragraph starting on page 836 discusses use of a random forest classifier including multiple decision trees which are “binary” decision trees as the paragraph discusses how the nodes can split the data into two classes), and each binary decision tree model comprises: 
at least a feature node (the third full paragraph starting on page 836 discusses how the tree nodes include features which are image features per the section entitled “Quantitative MR Texture Analysis” on page 836) corresponding to a feature threshold and having two branches (as the features are used at the nodes to split the data into two classes (two branches) as discussed in the third full paragraph starting on page 836, there would be some threshold for each feature to make such split), wherein each branch connects to another feature node (the third full paragraph starting on page 836 discusses how the trees have “descendant nodes”; accordingly, at least some of the branches of nodes connects to another (descendent) feature node) or corresponds to an elementary pCR predicting probability (the third full paragraph starting on page 836 discusses how the RF classifier aims to successively classify the data into the different classes which are the pCR class and the pPR class; therefore, at least some of the nodes would be terminal nodes that indicate one of the classes thereby corresponding to an “elementary pCR predicting probability”); and 
the method comprises steps of: 
analyzing a plurality of radiomic features of a rectal tumor image of the patient based on the at least a feature node through each binary decision tree model so as to generate the elementary pCR predicting probability of the patient (the third full paragraph starting on page 836 discusses how the decision trees utilize/analyze features to generate the “elementary pCR predicting probability” while the middle column on page 834 discuss how the features are radiomic features of rectal tumor images); and 
...
integrating the elementary pCR predicting probability generated from each binary decision tree model so as to generate a final pCR predicting probability.
Nevertheless, Kumagi teaches that it was known in the healthcare informatics art to analyze images of a patient to make a diagnosis ([0025]) by way of obtaining a final probability of disease via averaging the disease probabilities obtained from the decision trees ([0107]) which would advantageously consider all of the “elementary” probabilities of the various decision trees as part of determining an overall or final probability thereby leading to a more accurate probability determination.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated the elementary pCR predicting probability of each binary decision tree model so as to generate a final pCR predicting probability in the system of Horvat as taught by Kumagi to advantageously consider all of the “elementary” probabilities of the various decision trees as part of determining an overall or final probability thereby leading to a more accurate probability determination.

Regarding claim 11, Horvat discloses a computer program product stored in a non-transitory computer readable medium for operating a computer-aided recognition system for treatment response of rectal cancer, wherein the computer-aided recognition system for treatment response of rectal cancer is used to predict a probability of achieving pCR in a rectal cancer patient after treatment (the “Conclusion” on the bottom of page 833 discusses diagnosing pCR in rectal cancer patients after CRT (neoadjuvant chemotherapy-radiation therapy) while the second full paragraph in the middle column of page 836 discusses use of software which is implemented on computers, where such software would be implemented via instructions of a computer program product stored in a non-transitory computer readable medium), and the computer program comprises: 
an instruction, enabling a random forest model of the computer-aided recognition system for treatment response of rectal cancer to obtain a plurality of features of a rectal tumor image of the patient (the third full paragraph starting on page 836 discusses use of a random forest classifier which makes use of features to classify patients as pCR or pPR while the middle column on page 834 discuss how the features are radiomic features of rectal tumor images), wherein the random forest model comprises at least a binary decision tree model (the third full paragraph starting on page 836 discusses use of a random forest classifier including multiple decision trees which are “binary” decision trees as the paragraph discusses how the nodes can split the data into two classes), each binary decision tree model comprises at least a feature node (the third full paragraph starting on page 836 discusses how the tree nodes include features which are image features per the section entitled “Quantitative MR Texture Analysis” on page 836) corresponding to a feature threshold and each feature node has two branches (as the features are used at the nodes to split the data into two classes (two branches) as discussed in the third full paragraph starting on page 836, there would be some threshold for each feature to make such split), wherein each branch connects to another feature node (the third full paragraph starting on page 836 discusses how the trees have “descendant nodes”; accordingly, at least some of the branches of nodes connects to another or corresponds to an elementary pCR predicting probability (the third full paragraph starting on page 836 discusses how the RF classifier aims to successively classify the data into the different classes which are the pCR class and the pPR class; therefore, at least some of the nodes would be terminal nodes that indicate one of the classes thereby corresponding to an “elementary pCR predicting probability”); and 
an instruction, enabling each binary decision tree model to analyze the plurality of features based on the at least a feature node, thereby generating the elementary pCR predicting probability of the patient (the third full paragraph starting on page 836 discusses how the decision trees utilize/analyze features to generate the “elementary pCR predicting probability” while the middle column on page 834 discuss how the features are radiomic features of rectal tumor images); and
...
While Horvat discusses how the RF classifier can include a plurality of decision trees (see bottom of right column on page 836) such that all of such trees would appear to be considered as part of determining whether a particular patient exhibited pCR or pPR, Horvat appears to be silent regarding the computer program comprising an instruction, enabling the random forest model to integrate the elementary pCR predicting probability generated from each binary decision tree model, thereby generating a final pCR predicting probability.
Nevertheless, Kumagi teaches that it was known in the healthcare informatics art to analyze images of a patient to make a diagnosis ([0025]) by way of obtaining a final probability of disease via averaging the disease probabilities obtained from the decision trees ([0107]) which would advantageously consider all of the “elementary” probabilities of the various decision trees 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer program of Horvat to have included an instruction that enables the random forest model to integrate the elementary pCR predicting probability of each binary decision tree model so as to generate a final pCR predicting probability as taught by Kumagi to advantageously consider all of the “elementary” probabilities of the various decision trees as part of determining an overall or final probability thereby leading to a more accurate probability determination.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “MR Imaging of Rectal Cancer: Radiomics Analysis to Assess Treatment Response after Neoadjuvant Therapy” to Horvat et al. (“Horvat”) in view of U.S. Patent App. Pub. No. 2020/0069175 to Kumagi et al. (“Kumagi”) as respectively applied to claims 1 and 6 above, and further in view of NPL “Feature selection for outcome prediction in oesophageal cancer using genetic algorithm and random forest classifier” to Paul et al. (“Paul”):
Regarding claim 2, the Horvat/Kumagi combination discloses the computer-aided recognition system for treatment response of rectal cancer according to claim 1, further including wherein the plurality of radiomics comprise a plurality of ... probability-based features (Table 4 on page 838 disclose entropy and energy features which are examples of “probability-based features” per lines 25-26 of page 13 of the present specification) and texture features (the bottom of the left column on page 836 discusses use of texture features).
classical PET-related features.
Nevertheless, Paul teaches (left column on page 44 under “2.1 Image data” and Table 1) that it was known in the healthcare informatics art to utilize first-order (“classical”) PET-related features as part of building a random forest of decision trees to classify patients (left column on page 45 under “2.3.2 Random forest classification”), where consideration of PET image features advantageously improves patient outcomes (last full paragraph in right column on page 47) by allowing for more personalized cancer treatments (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of radiomics in the system of the Horvat/Kumagi combination to have included a plurality of “classical” PET-related features as taught by Paul to improve patient outcomes by allowing for more personalized cancer treatments.

	Claim 7 is rejected in view of the Horvat/Kumagi/Paul combination as discussed above in relation to claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686                                                                                                                                                                                                        
/DEVIN C HEIN/Examiner, Art Unit 3686